Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1-8, 11, 13-16, 19-23 and 33-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-26 and 31-32 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/30/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Aaron Lukas on 09/10/21.
The application has been amended as follows: 
Claim 1, in  lines 10-11, delete the phrase “ wherein each of the branched hydrocarbon and the ester are independently not derived from petroleum;” and insert ---wherein each of the branched hydrocarbon and the ester are independently vegetable-derived.---
Claim 2 has been cancelled.
Claim 3, line 1, “claim 2” has been replaced with ---claim 1---
Claim 11, line 1, “claim 2” has been replaced with ---claim 1---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not disclose, teach or suggest the claimed homogeneous spreadable conditioning composition comprising vegetable-derived branched hydrocarbon and the vegetable-derived esters in the claimed amount with the specific viscosity and spreading velocity used in a personal care formulation, providing light skin feel and improved spreadability, which is demonstrated in the instant specification. The claimed invention is therefore novel and distinguished from prior art of record. 
Claims 1, 3-8, 11, 13-16, 19-26 and 31-34 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612